Citation Nr: 0839478	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lipoma tumor of 
the left shoulder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied the veteran's 
September 2005 claim for service connection for depression, 
and which determined that, since the May 2004 rating 
decision, new and material evidence had not been received to 
reopen the veteran's November 2003 claim for service 
connection for a lipoma tumor of the left shoulder.

In December 2006, the Board reopened the veteran's claim of 
entitlement to service connection for a lipoma tumor of the 
left shoulder based on its finding of new and material 
evidence, and remanded the issues of entitlement to service 
connection for a lipoma tumor of the left shoulder, and 
entitlement to service connection for depression, to the 
Agency of Original Jurisdiction (AOJ) for additional 
development.  The case is now before the Board for further 
appellate consideration.

In a statement dated September 11, 2006, the veteran stated 
that he wished to cancel his hearing before the Board.  His 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's lipoma tumor of the left shoulder 
and his active military service.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's depression and his active 
military service.




CONCLUSIONS OF LAW

1.  A lipoma tumor of the left shoulder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

An October 2007 letter was provided to the veteran before the 
July 2008 supplemental statement of the case, and it 
partially satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since it informed the veteran 
of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The October 2007 letter also 
informed the veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.  Although the October 2007 
letter did not provide notice with respect to the veteran's 
implied secondary service connection claims, the veteran was 
not prejudiced thereby because he was provided with VA 
examinations as to both issues, and no current disabilities 
attributable to either direct or secondary service connection 
were of record.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  Additionally, the veteran was provided 
with VA examinations for both a lipoma tumor of the left 
shoulder and psychiatric disorders in March 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in October 2006.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted as secondary for any 
service-connected disability when the evidence shows that the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is available where a service-
connected disability directly caused or aggravated another 
non-service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term 'acute 
and subacute peripheral neuropathy' means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.





Lipoma Tumor of the Left Shoulder

The veteran contends that he is entitled to service 
connection for a lipoma tumor of the left shoulder.  In a 
November 2003 claim, the veteran noted that he had served in 
Vietnam from December 1965 through December 1966, and that 
while there he was exposed to Agent Orange and other 
herbicides which caused his left shoulder lipoma.  The 
veteran noted that the lipoma was first discovered in April 
2003, and that surgery was performed in July 2003.  The 
veteran also stated in a January 2006 statement, and in a 
March 2006 notice of disagreement, that his left shoulder 
tumor was attributable to his exposure to Agent Orange in 
service.

Consistent with the veteran's statement in his November 2003 
claim, the veteran's service treatment records show no record 
of a lipoma tumor of the left shoulder.  His records also 
show that he served in Vietnam.  In a May 2004 rating 
decision, the RO conceded exposure to Agent Orange in this 
matter.

In May 2003, a private clinician diagnosed the veteran with a 
left pectoral mass with suspected muscle herniation.  A 
computed tomography (CT) scan was read as normal, with no 
masses identified.

In June 2003, the veteran returned to the private clinician, 
who noted that the veteran had been seen by a private nurse 
practitioner who diagnosed the veteran with a lipoma.  The 
clinician diagnosed the veteran with a left pectoral mass.

In July 2003, the veteran underwent surgery.  A lipomatous 
mass was found in the precoridal area of his left chest, and 
it was excised from the deep subcutaneous tissue.  Following 
the surgery, the veteran was released to the recovery room in 
stable condition.

In July 2003, following the surgical excision of the 
lipomatous mass, the veteran returned to the surgeon, who 
found that the veteran was "doing well with minimal 
complaints."  An examination showed the veteran to be 
without swelling, tenderness, or any signs of infection.

In August 2003, the veteran again returned to the surgeon, 
who found that the veteran was doing well, with a well-healed 
incision and minimal discomfort.  He noted that the veteran 
was still waiting on a report from the Pathology department, 
but that the excised mass appeared clinically to be a lipoma.

In September 2003, the veteran returned to the nurse 
practitioner because he felt some pulling in the area of his 
surgical scar.  The nurse practitioner explained that this 
feeling was normal for scar tissue, and would improve with 
exercise and rubbing.

In October 2003, the veteran returned to the surgeon with a 
bit of tightness across the surgical site upon abduction or 
extension of his upper extremity.  On examination, the 
surgeon found the area to be "entirely benign."  He noted 
that "I have reassured him [that] this is nothing serious.  
This [scar tissue] will continue to improve with time.  I 
have told him the scar tissue in this area should completely 
mature over about 6 months.  By January [2004] he should be 
asymptomatic."

In an October 2003 letter following the examination, the 
surgeon wrote that the veteran had had a large lipoma removed 
from his left precordial area.  The surgeon opined that the 
lipoma was "something that clearly would have been present 
for many years but was completely asymptomatic until an 
automobile accident.  He had his seatbelt across this part of 
his body.  This was pulled tightly across his chest in the 
accident, and the patient became symptomatic at that point.  
This ultimately resulted in the discovery and subsequent 
removal of this mass from his chest[,] which has now 
alleviated his symptoms."

In November 2003, the veteran returned to the nurse 
practitioner, who found that he was "doing a lot better with 
his shoulder."

In February 2004, the veteran returned to the surgeon with 
some soreness in the area where his lipoma had been 
surgically excised.  Examination showed a well-healed scar, 
no swelling, and moderate tenderness.  Shoulder motion was 
full, but painful at extremes of range.  The veteran's 
pectoral strength was 5/5.  The surgeon opined that "any 
pain he is having in his shoulder is probably not related to 
the mass but more possibly related to some primary shoulder 
problem."  The surgeon instructed the veteran to return for 
a magnetic resonance imaging (MRI) if the soreness and 
tenderness remained a full year after surgery.

In January 2006, the veteran returned to the surgeon.  The 
surgeon noted that the veteran wanted to know whether the 
lipoma could recur, and what could have caused it.  The 
veteran showed the surgeon his paperwork from his service in 
Vietnam, indicating that he was exposed to Agent Orange, and 
asked whether the lipoma could be related to that exposure.  
The surgeon wrote that "I've told him that there is no way 
of knowing for sure what caused the tumor.  He should be 
cured, but there is a small chance that this could return."

In a January 2006 letter following the appointment, the 
surgeon wrote that he had excised a soft tissue tumor from 
the veteran's anterior left chest, and that while the surgery 
hopefully would have cured the condition, there was some 
small chance that the tumor could recur.  The surgeon opined 
that "It is unknown what is the cause of the formation of 
such soft tissue tumors, and it is medically possible that 
this could be related to Agent Orange exposure that [the 
veteran] sustained while in the military."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  The veteran's surgeon's opinion regarding the 
source of the excised lipoma tumor of the left shoulder is 
therefore competent medical evidence.

However, medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim for service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  To support 
a grant of service connection, a medical nexus opinion must 
show that it is at least as likely as not (i.e., 50 percent 
or greater probability) that the veteran's condition occurred 
in, or was worsened by, his time in service.  A showing of 
mere possibility is an insufficient basis upon which to grant 
service connection.  In this case, the surgeon's January 2006 
opinion states only that the cause of the veteran's excised 
tumor is "unknown," and that it is "medically possible" 
that it was caused by Agent Orange.  Therefore, the veteran 
cannot be granted service connection on the basis of the 
surgeon's January 2006 opinion.

In March 2008, the veteran was provided a VA examination.  
The examiner reviewed the claims file.  On examination, the 
examiner found no limitation of motion.  The examiner 
diagnosed the veteran as being status-post excision of 
lipoma, with a residual surgical excision scar remaining.  
The examiner found no evidence of recurrence of the lipoma.  
With respect to etiology, the examiner opined that the 
veteran's lipoma was not caused or aggravated by Agent Orange 
exposure during or within a year of active military service.  
The examiner noted that the current criteria for skin 
involvement with Agent Orange do not support an etiological 
association.

As noted above, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
67 Fed. Reg. 42600-42608 (2002).  As the VA examiner 
correctly noted, the Secretary has determined that there is 
no positive association between exposure to herbicides and 
lipoma, with which the veteran was diagnosed.  (The Board 
notes that lipoma, which is benign, is different from 
liposarcoma, which is malignant, and which is covered by the 
regulation.)

In its December 2006 remand, the Board requested that the RO 
instruct the VA examiner to determine whether there was any 
disability of the left shoulder that is attributed to overuse 
of the left shoulder due to a right shoulder disability.  In 
compliance with the Board's remand, the RO so instructed the 
VA examiner in February 2008.  As the VA examiner found no 
disabilities of the left shoulder other than being status-
post excision of lipoma with a residual scar attributable to 
surgery, there was no disability of the left shoulder that 
could be attributed to overuse of the left shoulder due to a 
right shoulder disability.

As noted above, in his November 2003 claim, his January 2006 
statement, and his March 2006 notice of disagreement, the 
veteran stated that he believes that his lipoma was related 
to service.  Similarly, the veteran's spouse wrote in 
September 2006 that the veteran's shoulder limited him 
physically as a result of his time in Vietnam.  The 
statements made by the veteran and his spouse are less 
persuasive than the VA examiner's professional medical 
opinion.  As laypersons with no apparent medical expertise or 
training, the veteran and his spouse are not competent to 
comment on the etiology of a medical disorder.  Where, as 
here, the determinative issue involves medical causation, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board notes that, in the absence of proof of a 
current disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim...even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, the veteran's lipoma tumor of the left shoulder was 
removed in July 2003, and the claim for service connection 
was not filed until November 2003.  Because there was no 
current disability at the time the claim was filed, no valid 
claim for service connection exists.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a lipoma tumor 
of the left shoulder; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.





Depression

The veteran contends that he is entitled to service 
connection for depression.

In his June 1968 separation examination, the veteran checked 
both "yes" and "no" in response to the question of whether 
he had depression or excessive worry.  However, no other 
record of depression appears in the veteran's service 
treatment records.

The veteran has provided no medical diagnosis of depression.

In March 2008, the veteran was provided with a VA examination 
for mental disorders.  The VA examiner diagnosed the veteran 
with post-traumatic stress disorder (PTSD), and, according to 
a July 2008 supplemental statement of the case, the veteran 
was granted service connection for PTSD in a July 2008 rating 
decision.  The VA examiner made no diagnosis of depression.

In its December 2006 remand, the Board requested that the RO 
instruct the VA examiner to determine, for each Axis I 
diagnosis not directly attributable to service, whether it 
was at least as likely as not caused by or aggravated by any 
service-connected disability or condition.  In compliance 
with the Board's remand, the RO so instructed the VA examiner 
in February 2008.  However, the VA examiner found no Axis I 
diagnosis that was not attributable to service; his only Axis 
I diagnosis was PTSD, and it was attributable to service.

In September 2006, the veteran's spouse sent a letter stating 
that the veteran was harmed mentally, and was very moody, as 
a result of his service in Vietnam.  Also in September 2006, 
the veteran's brother wrote that the veteran's mental state 
was affected by his service in Vietnam.

The statements made by the veteran and his spouse and brother 
are less persuasive than the VA examiner's professional 
medical opinion.  As laypersons with no apparent medical 
expertise or training, the veteran and his spouse and brother 
are not competent to comment on the etiology of a medical 
disorder.  Where, as here, the determinative issue involves 
medical causation, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for depression; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for a lipoma tumor of the left shoulder is 
denied.

Service connection for depression is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


